DISMISS; and Opinion Filed January 7, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00392-CV

                     CAROL S. ABLON AND BEN ABLON, Appellants
                                       V.
                         WILLIAM NEAL ABLON, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14902-I

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Brown
                                Opinion by Justice Lang-Miers
       Before the Court is the Agreed Motion to Dismiss Appeal With Prejudice in which the

parties state they have reached a settlement agreement in this case, pursuant to which Carol S.

Ablon and Texas Capital Bank, National Association, as Independent Executor of the Estate of

Benjamin M. Ablon, appellants, agreed to dismiss the appeal with prejudice. In accordance with

the parties’ settlement agreement, we grant the motion and dismiss the appeal with prejudice.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

130392F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CAROL S. ABLON AND BEN ABLON,                       On Appeal from the 162nd Judicial District
Appellants                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-11-14902-I.
No. 05-13-00392-CV         V.                       Opinion delivered by Justice Lang-Miers,
                                                    Justices Fillmore and Brown participating.
WILLIAM NEAL ABLON, Appellee

      In accordance with this Court’s opinion of this date, and pursuant to the parties’ Agreed
Motion to Dismiss Appeal With Prejudice, we DISMISS the appeal with prejudice.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 7th day of January, 2015.




                                              –2–